 



EXHIBIT 10.2
EXECUTION COPY
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
          AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of April 24, 2008 (this “Amendment”), by and among DRESSER-RAND GROUP INC., a
Delaware corporation (the “Domestic Borrower”), D-R HOLDINGS (FRANCE) S.A.S., a
corporation organized under the laws of France (the “French Borrower” and
together with the Domestic Borrower, the “Borrowers”), the banks, financial
institutions and other lenders listed on the signature pages hereof (the
“Lenders”) and CITICORP NORTH AMERICA, INC., as administrative agent (the
“Administrative Agent”).
          PRELIMINARY STATEMENTS:
          (1) The Borrowers, the lenders listed on the signature pages thereto
and Citicorp North America, Inc., as Administrative Agent, Swing Line Lender and
Issuing Bank are parties to that certain Amended and Restated Credit Agreement
dated as of August 30, 2007 (the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.
          (2) Certain Lenders and the Administrative Agent have requested that
the Required Lenders amend the Credit Agreement in accordance with Section 1
hereof, and the Required Lenders have agreed amend the Credit Agreement, subject
to the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the sufficiency and the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:
     (a) The introductory paragraph of the Credit Agreement is hereby amended
by:

  (i)   deleting the first occurrence of the word “and” following the defined
term “Joint Lead Arrangers” and inserting a comma in its place; and     (ii)  
adding the following text at the end of the last line thereof immediately before
the final punctuation mark:         “and CITIBANK INTERNATIONAL PLC as French
revolving facility lead lender (in such capacity, the “French Revolving Facility
Lead Lender”)”

     (b) Section 1.01 is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



  (i)   By inserting the following new definitions therein in the appropriate
alphabetical order:         ““Amendment No. 1” means that certain Amendment
No. 1 to this Agreement dated as of April 24, 2008 by and among the Borrowers,
the Administrative Agent and the Lenders listed on the signature pages thereto.”
        ““Amendment No. 1 Effective Date” means the date on which the
Administrative Agent notifies the Borrowers that all conditions set forth in
Section 2 of Amendment No. 1 have been satisfied.”         ““French Revolving
Facility Lead Lender” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement”         ““Non-Qualifying French
Lender” means any Lender that is not, and does not have an Affiliate that is, a
Qualifying French Lender.”         ““Non-Qualifying French Loan Amount” means in
respect of a Non-Qualifying French Lender on the date of any Revolving Facility
Borrowing by the French Borrower, an amount equal to the Revolving Facility Loan
that such Non-Qualifying French Lender would have been required to fund in
accordance with its Revolving Facility Percentage had it been a Qualifying
French Lender on such date.”         ““Qualifying French Lender” means a Lender
or an Affiliate of a Lender designated as a Qualifying French Lender by such
Lender which is duly authorized to carry out credit transactions in France
pursuant to applicable laws and regulations of France or the European Union.”  
  (ii)   The definition of “French Borrower” is hereby amended and restated in
its entirety by inserting the following language in its place:         ““French
Borrower” shall mean D-R Holdings (France) S.A.S. and any Additional Foreign
Borrower organized under the laws of France.”     (iii)   The definition of
“French Obligations” is hereby amended by inserting the words “Qualifying
French” between the words “any” and “Lender”.     (iv)   The definition of
“Issuing Bank” is hereby amended by inserting the following proviso before the
final punctuation mark at the end of the first sentence thereof:         “;
provided, however, that only Qualifying French Lenders shall be designated as
Issuing Banks in respect of any request for an issuance by the French Borrower”
    (v)   The definition of “Lender” is hereby amended by adding the following
proviso at the end of definition before the final punctuation mark:

 



--------------------------------------------------------------------------------



 



      “; provided that, in connection with any Revolving Facility Borrowing by
the French Borrower, the term “Lender” shall mean the French Revolving Facility
Lead Lenders and any “Qualifying French Lender” listed on Schedule 2.01 hereof”
    (vi)   The definition of “Revolving Facility Commitment” is hereby amended
by inserting the following proviso at the end of the second sentence immediately
before the final punctuation mark thereof:         “; provided, however, that
with respect to any Revolving Facility Loan made to a French Borrower, the
Revolving Facility Commitments of the French Revolving Facility Lead Lender will
include an equal percentage of the aggregate unused Revolving Facility
Commitments of each Non-Qualifying French Lender at the time such Revolving
Facility Loan is made”     (vii)   The definition of “Revolving Facility Loan”
is hereby amended by deleting the reference to “(b)” in the second line thereof.
    (viii)   The definition of “Revolving Facility Percentage” is hereby amended
by adding the following new sentence after the final punctuation mark:        
“Notwithstanding the foregoing, the Revolving Facility Percentage of any Lender
at any time with respect to Revolving Facility Loans to the French Borrower
shall be 0% if such Lender is a Non-Qualifying French Lender.”     (ix)   The
definition of “Revolving Facility Credit Exposure” is hereby amended by
(A) deleting the word “and” in the tenth line thereof and inserting a comma in
its place and (B) adding the following language after the parenthetical in the
last line thereof:         “and (c) with respect to each Non-Qualifying French
Lender, the aggregate amount of Non-Qualifying French Loans attributable to such
Non-Qualifying French Lender outstanding at such time (calculated in respect of
Non-Qualifying French Loans denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time).”     (x)   The following definitions are
hereby deleted in their entirety, and all references to such defined terms in
the Credit Agreement shall be without effect and disregarded:        
““Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.”    
    ““Swingline Borrowing Request” shall mean a request by any Borrower
substantially in the form of Exhibit C-2.”

 



--------------------------------------------------------------------------------



 



      ““Swingline Commitment” shall mean, with respect to each Swingline Lender,
the commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is U.S.$30.0 million.”         ““Swingline Exposure” shall mean at any time
the aggregate principal amount of all outstanding Swingline Borrowings at such
time. The Swingline Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Swingline Exposure at
such time.”         ““Swingline Lender” shall mean Citicorp North America, Inc.,
in its capacity as a lender of Swingline Loans, and/or any other Revolving
Facility Lender designated as such by the Domestic Borrower after the Closing
Date that is reasonably satisfactory to the Domestic Borrower and the
Administrative Agent and executes a counterpart to this Agreement as a Swingline
Lender.”         ““Swingline Loans” shall mean the swingline loans made to any
Borrower pursuant to Section 2.04.”     (c)   Section 2.01 of the Credit
Agreement is hereby amended and restated in its entirety by inserting the
following language in its place:         “Subject to the terms and conditions
set forth herein, (a) each Lender agrees to make Revolving Facility Loans
denominated in Dollars or in a Foreign Currency to any Borrower (other than any
French Borrower) and (b) each Qualifying French Lender severally agrees to make
Revolving Facility Loans denominated in Dollars or Foreign Currency to any
French Borrower, in each case from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Facility Credit Exposure exceeding such Lender’s Revolving Facility
Commitment, (ii) the Revolving Facility Credit Exposure exceeding the total
Revolving Facility Commitments, (iii) the Revolving Credit Exposure denominated
in Euros exceeding the Equivalent in Dollars determined on the date of delivery
of the applicable Borrowing Request of U.S.$250 million, (iv) the Revolving
Credit Exposure denominated in Sterling exceeding the Equivalent in Dollars
determined on the date of delivery of the applicable Borrowing Request of
U.S.$75 million, (v) the Revolving L/C Exposure exceeding U.S.$205 million on
the Closing Date, and (vi) the French Revolving Facility Credit Exposure
exceeding the Equivalent in Dollars of U.S.$200 million determined on the date
of the delivery of the applicable Borrowing Request or date of issuance,
amendment, renewal or extension of the applicable Letter of Credit. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Revolving Facility Loans.”     (d)  
Section 2.04 of the Credit Agreement is hereby deleted in its entirety and
replaced with the word “[RESERVED]”. All other references to Section 2.04 shall
be without effect and disregarded.



 



--------------------------------------------------------------------------------



 



  (e)   Section 6.06(f) of the Credit Agreement is hereby amended and restated
in its entirety by inserting the following language in its place:        
     “(f) the Domestic Borrower may repurchase, redeem or otherwise acquire or
retire for value any Equity Interests of the Domestic Borrower, provided that
the aggregate amount of such repurchases or redemptions shall not exceed (i) in
the case of each of fiscal years 2008 and 2009, the sum of fifty percent of the
Net Income of the Domestic Borrower for the immediately preceding fiscal year
plus $100 million and (ii) for any other fiscal year, fifty percent of the Net
Income of the Domestic Borrower for the immediately preceding fiscal year;”    
(f)   Section 9.04(b)(i) of the Credit Agreement is hereby amended by adding the
following subclause (C):              “(C) in the case of any assignment to a
Non-Qualifying French Lender , the French Revolving Lead Lender; provided that
(x) any assignment to a new Non-Qualifying French Lender shall not become
effective until such Non-Qualifying French Lender shall execute a risk
participation agreement in favor of the French Revolving Lead Lender in form and
substance reasonably satisfactory to the French Revolving Lead Lender and (y) no
consent of the French Revolving Lead Lender shall be required for an assignment
of a Revolving Facility Commitment to an assignee that is a Lender immediately
prior to giving effect to such assignment.”     (g)   Section 9.08(b) of the
Credit Agreement is hereby amended by:     (i)   inserting the text following
text “or the French Revolving Facility Lead Lender” immediately following the
first occurrence of the defined term “Issuing Bank” in the last paragraph
thereof; and     (ii)   deleting the text “acting as such” in the final
paragraph thereof and replacing it with the following text:         “or the
French Revolving Facility Lead Lender (in each case, acting as such)”.     (h)  
Section 9.24 of the Credit Agreement is hereby amended and restated in its
entirety by inserting the following language in its place:         “SECTION
9.24. Matters Pertaining to the French Borrower and to any Additional Foreign
Borrower organized under the laws of France. (a) The Qualifying French Lenders
as of the Closing Date represent and warrant (i) that they are duly authorized
to carry out credit transactions in France pursuant to applicable laws and
regulations of France or the European Union and (ii) that commitments to lend to
any French Borrower under this Agreement shall only be assigned or transferred
to institutions that are duly authorized to carry out credit transactions in
France, or which may legally acquire rights under loans to a French borrower
under applicable laws and regulations of France. “

 



--------------------------------------------------------------------------------



 



  (i)   Schedule 2.01 to the Credit Agreement is hereby amended and restated in
its entirety by replacing it with the revised schedule attached hereto as
Exhibit A.

     SECTION 2. Conditions of Effectiveness of Amendments. This Amendment and
the amendments to the Credit Agreement set forth herein shall become effective
as of the date when, and only when, each of the following conditions shall have
been fulfilled to the satisfaction of the Administrative Agent:
(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Borrowers and the Required Lenders;
(b) the Administrative Agent shall have received a certificate signed by a duly
authorized officer of each of the Borrowers stating that: (x) the
representations and warranties contained in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date of such
certificate as though made on and as of such date other than any such
representations or warranties that, by their terms, refer to a date other than
the date of such certificate; and (y) no event has occurred and is continuing
that constitutes a Default or Event of Default; and
(c) the Administrative Agent shall have received an executed risk participation
agreement in form and substance reasonably satisfactory to the Administrative
Agent from each Non-Qualifying French Lender.
     SECTION 3. Reference to and Effect on the Credit Agreement and the Loan
Documents.
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.
The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment are, and shall continue to be, in full force and
effect and is hereby in all respects ratified and confirmed.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.

 



--------------------------------------------------------------------------------



 



     SECTION 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier,
facsimile or other electronic transmission (i.e. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
     SECTION 5. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[Remainder of this page intentionally left blank.]

 